Citation Nr: 1629652	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  11-16 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right hand disability.

2.  Entitlement to service connection for a left hand disability.

3.  Entitlement to service connection for a right leg disability.

4.  Entitlement to service connection for a left leg disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1966 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2010 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  In January 2012, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The Board, in pertinent part, remanded the issues for additional development in March 2014, September 2014, and April 2015.  The Veteran and his service representative were adequately notified of their right to provide additional evidence in support of the appeal, including by VA correspondence issued in February 2016 and May 2016.


FINDINGS OF FACT

1.  A right hand disability was not manifest during active service nor was arthritis manifest within a year of discharge; and, the preponderance of the evidence fails to establish that the present disability developed as a result of service.

2.  A left hand disability was not manifest during active service nor was arthritis manifest within a year of discharge; and, the preponderance of the evidence fails to establish that the present disability developed as a result of service.

3.  A right leg disability was not manifest during active service nor was arthritis manifest within a year of discharge; and, the preponderance of the evidence fails to establish that the present disability developed as a result of service.

4.  A left leg disability was not manifest during active service nor was arthritis manifest within a year of discharge; and, the preponderance of the evidence fails to establish that the present disability developed as a result of service.


CONCLUSIONS OF LAW

1.  A right hand disability was not incurred or aggravated as a result of active service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  A left hand disability was not incurred or aggravated as a result of active service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  A right leg disability was not incurred or aggravated as a result of active service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

4.  A left leg disability was not incurred or aggravated as a result of active service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The provisions of 38 C.F.R. § 3.159 pertinent to the present appeal are unaffected by the recent decision in Noah v. McDonald, No. 15-0334, (Vet. App. Jun. 10, 2016), and there is no prejudice to the Veteran in finding that the duty to notify has been met.  See June 2010 VCAA correspondence and January 2012 Board Hearing transcript.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

As to VA's duty to assist, all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, and statements and testimony in support of the claims.  VA efforts to obtain records of additional private treatment identified by the Veteran were unsuccessful.  The Veteran was notified in August 2015 of the specific records VA was unable to obtain, of the efforts made to obtain those records, of the further action to be taken by VA with respect to the claim, and that he was ultimately responsible for providing the evidence.  The development requested on remand has been substantially completed.  There is no evidence of any additional existing pertinent records.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claims would not cause any prejudice to the appellant.


Service Connection Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Certain chronic diseases, including arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

The pertinent evidence of record in this case reveals no complaint, diagnosis, or treatment for hand or leg disorders or arthritis during active service.  An October 1968 separation examination found the Veteran's upper and lower extremities were clinically normal.  There is also no competent medical evidence of a diagnosis of arthritis within a year of service discharge.

In statements and personal hearing testimony provided in support of his claims the Veteran asserted that he developed arthritis in his hands and legs as a result of his duties during active service.  He reported that his training included five mile runs and lifting and moving hospital patients and equipment.  He stated he was first provided a diagnosis of arthritis approximately four or five years after service, but that he had no records of that treatment.  

Private treatment records dated in September 2007 included a diagnosis of osteoarthritis without opinion as to etiology or identification of the specific joints affected.  Records dated in October 2007 and September 2009 included diagnoses of osteoarthritis to the hands and knees and gout.  No opinions as to etiology were provided. 

VA examinations in June 2014 included diagnoses of bilateral hand and knee arthritis.  It was noted that the Veteran reported having had arthritic hands since the 1980's and left knee problems beginning in the late 1970's.  He stated that he did not have knee pain or hand pain or injuries in service.  He also reported that his private medical care provider had been treating him for rheumatoid arthritis.  The examiner found that the claimed conditions were less likely incurred in or caused by the claimed in-service injury, event, or illness.  As rationale for the opinions, the examiner noted the Veteran did not have pain or injuries to the hands, knees, or ankles during active service or during the activities that were named as a possible etiology.  The joints and body areas were not shown to have been painful during physical examination in service, including upon an exit examination.  There was no evidence of medical visits related to these joints and pain did not start until years later while the Veteran was working another physically demanding job.  It was the examiner's opinion that a link could not be established between the Veteran's joint pain and his time in service.

Based upon the evidence of record, the Board finds that right and left hand and leg disabilities were not manifest during active service or that arthritis to these joints was not manifest within one year of service.  Arthritis is not shown to have been manifest within one year of his separation from active service.  There is likewise no evidence of continuity of symptomatology.  The Veteran has stated that the onset of his hand and knee symptoms did not begin until after service.  The preponderance of the evidence also fails to establish that a present disability developed as a result of service.  The opinions of the June 2014 VA examiner are found to be persuasive.  The examiner is shown to have reviewed of the evidence of record and considered the Veteran's lay statements and history.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Consideration has also been given to the Veteran's personal assertion that that his hand and lower extremity disabilities were caused or aggravated by an event or events during active service, including training exercises.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Delayed symptom manifestation and secondary orthopedic causation are not matters readily amenable to mere lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Board acknowledges that the Veteran is competent to report observable symptoms, but there is no indication that he is competent to etiologically link any such symptoms to a current diagnosis.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise in orthopedic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  His lay opinions are also outweighed by the existing medical evidence of record.  

In conclusion, the Board finds that service connection for right and left hand and leg disabilities is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claims.


ORDER

Entitlement to service connection for a right hand disability is denied.

Entitlement to service connection for a left hand disability is denied.

Entitlement to service connection for a right leg disability is denied.

Entitlement to service connection for a left leg disability is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


